DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 10, 2022. Claims 1-24 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments dated October 10, 2022, Examiner withdraws the previous claim objections; maintains the previous claim interpretations under 35 U.S.C. 112(f); withdraws the previous rejections under 35 U.S.C. 101 for claims 5-11; maintains the previous rejections under 35 U.S.C. 101 for claims 1-4 and 12; maintains the rejections under 35 U.S.C. 112(b) regarding claims 1 and 13 along with the corresponding dependent claims 2-12 and 14-24 relating to a pose and a shape which are each recited twice in the independent claims; withdraws the remaining previous rejections under 35 U.S.C. 112(b); and maintains the previous prior art rejections.

Response to Arguments
Applicant's arguments filed October 10, 2022 have been fully considered but they are not persuasive. 

Applicant argues that a trained shared encoder and a trained shared decoder should not be interpreted under 35 U.S.C. 112(f). Examiner respectfully disagrees. Encoders and decoders may are considered equivalent to software modules which do not contain structure in and of themselves. As explained in the Claim Interpretation section, the terms “trained shared encoder” and “trained shared decoder” are considered placeholders having no structure. The placeholders are modified by corresponding functional language, and the placeholders are not modified by sufficient structure to perform the corresponding functional language. Therefore, Examiner maintains the interpretation. Examiner notes that, if Applicant amends the claims to preclude an interpretation under 35 U.S.C. 112(f) without providing sufficient structure in the claim body itself, the corresponding claims may be rejected under 35 U.S.C. 101 as being directed to a signal per se. 

Applicant argues that all of the rejections under 35 U.S.C. 112(b) were addressed via amendments. Examiner notes the below rejections which are still pending. 

Applicant appears to argue that the claims are not directed toward a signal per se, because they are directed toward a process. However, the process does not include any form of hardware or non-transitory components such as a processor, non-transitory memory, or some other type of hardware.  As the claims stand, none of the limitations appear to include non-transitory structure to preclude the claims from being directed toward a signal per se. Therefore, Examiner maintains the corresponding rejections.

Applicant appears to be arguing that the claims are not directed toward an abstract idea. Examiner notes that no such rejections were previously made, so Applicant’s arguments are moot.

Applicant argues that the prior art of record does not disclose a neural network comprising a trained shared encoder; see Response at p. 16. Examiner respectfully disagrees. Haung discloses a single CNN with encoder layers and decoder layers with a sparse point cloud input and a more dense point cloud output. Any one of the encoder layers which then proceeds to two or more decoder layers which relate to both the pose and shape of the object may be considered a shared encoder and either of the decoder layers may be considered the pose and/or shape decoder. In other words, under a broadest reasonable interpretation, there must be two different decoders and an encoder upstream of the two decoders with the output providing both pose and shape information. Examiner asserts that Haung teaches at least as much and remains unpersuaded by Applicant’s assertions. Therefore, Examiner maintains the corresponding rejections. Examiner notes that even if the claims were amended to require two decoders corresponding to two different networks and having two different outputs, the claims would still be rendered obvious in view of Haung which manages to have the same result using one network and multiple decoders. 

Applicant argues that Haung does not teach determining the pose let alone using a neural network to generate the pose; see Response at p. 17. Examiner asserts that while the LiDAR, radar, or other sensors are used to determine the pose, the CNN uses the data from one or more of those sensors to improve the perception and improve the understanding of the pose of the objects. Just as, for example, claim 1 claims, the incomplete data is used to determine the pose and shape of the object before it goes through the NN, and the NN simply improves the outcome. Because Haung appears to be doing the exact same processes as is currently claimed, Examiner is unpersuaded and maintains the corresponding rejection. 

Applicant argues that Haung does not teach estimating the shape of an object; see Response at p. 17. Examiner respectfully disagrees. Haung teaches classifying the objects which requires the determination of the shape of the objects. Because estimating the shape of the object is necessitated by the classification process, Examiner asserts that Haung does teach estimating the shape of the object and is, therefore, unpersuaded by Applicant’s argument. Therefore, Examiner maintains the corresponding rejections. 

The remaining arguments are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning. Therefore, Examiner maintains the corresponding rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the trained shared encoder and trained shared decoder… in claim 5. Structure for this limitation may be found at least at claim 13; the processor and non-transitory computer readable medium in combination with the claimed software step found in claim 5.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 13 along with the corresponding dependent claims 2-12 and 14-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 1 and 13 recites a pose twice. It is unclear if these two recitations are intended to relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Each of claims 1 and 13 recites a shape twice. It is unclear if these two recitations are intended to relate to the same claim element or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 12 are rejected under 35 U.S.C. 101. The claims do not fall within at least one of the four categories of patent eligible subject matter, because the claims are directed to a signal per se. Examiner notes that an encoder/decoder does not need to be transitory, and there does not appear to be any other structure within the claims. Instead, the claims appear to be directed purely toward receiving an analyzing data. Therefore, claims 1-4 and 12 are rejected as being directed toward non-statutory subject matter.

Examiner notes that claims 5-11 were previously rejected based on the mistake of not including the structure based off of the 35 U.S.C. 112(f) interpretations which would include at least one non-transitory limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-16, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0004533 (hereinafter, “Huang”).

Regarding claim 1, Huang discloses a method to jointly estimate a pose and a shape of an object perceived by an autonomous vehicle (see at least [0027] and [0035]; the objects and the speed/heading of the objects may be determined via an autonomous vehicle), the method comprising: 
receiving point cloud data corresponding to the object, wherein the point cloud data is an incomplete point cloud representation of the object (see at least [0052]-[0055] and [0064]; sparse (i.e., incomplete) point clouds are collected of one or more objects. Examiner notes that incomplete data is construed to include, for example, noisy data, sparse data, and data of a lower resolution); 
providing a neural network which has been trained to jointly estimate, for each of a plurality of objects, a pose and a shape from incomplete point cloud data associated with that object, the neural network comprising a trained shared encoder, a trained pose decoder, and a trained shape decoder (see at least [0051] and [0071]-[0072]; the position (i.e., pose) and type of object (e.g., object shape such as that of a cross walk, stop sign, etc.) are determined via an encoder/decoder neural network); 
inputting the point cloud data into the trained shared encoder (see at least [0061] and [0071]-[0072]; the point cloud data is input into the trained neural network (i.e., trained shared encoder)); 
outputting, by the trained shared encoder, a code representative of the point cloud data (see at least [0061] and [0071]-[0072]; high resolution point cloud data is output from the trained neural network (i.e., trained shared encoder)); 
generating, by the trained pose decoder, an estimated pose of the object based on the code, the estimated pose comprising at least a heading or a translation of the object (see at least [0035]; the object heading and position (i.e., pose) may be generated via the trained neural network); and 
generating, by the trained shape decoder, an estimated shape of the object based on the code, the estimated shape comprising an estimated point cloud representation of the object that is denser than the incomplete point cloud representation of the object (see at least [0052]-[0055], [0061], [0064], and [0071]-[0072]; sparse (i.e., incomplete) point clouds are collected of one or more objects. Examiner notes that incomplete data is construed to include, for example, noisy data, sparse data, and data of a lower resolution. The output is a higher resolution point cloud than what the input point cloud comprises).

Regarding claim 2, Huang discloses all of the limitations of claim 1. Additionally, Huang discloses wherein: the point cloud data is collected by the autonomous vehicle during navigation (see at least [0027]-[0028], [0041], and [0058]-[0059]; the point cloud data is collected via an autonomous vehicle during navigation); and the method further comprises: 
using the estimated shape and the estimated pose of the object to forecast a trajectory of the object in an environment of the autonomous vehicle (see at least [0048] and [0053]; the future movements of each object, based on the classification of the object which requires determining shape, and based on the heading/position (i.e., pose), are predicted (i.e., forecasted)); and 
causing, based on the forecasted trajectory, the autonomous vehicle to take an action to avoid colliding with the object (see at least [0055]-[0057]; based on the prediction for each perceived object, a control plan is generated and executed).

Regarding claim 3, Huang discloses all of the limitations of claim 1. Additionally, Huang discloses using a LIDAR sensor to generate the point cloud data (see at least [0027]; the point cloud data may be gathered via a LIDAR sensor).

Regarding claim 4, Huang discloses all of the limitations of claim 1. Additionally, Huang discloses wherein the code is a lower dimensional representation of the point could data comprising a feature vector derived from the point cloud data (see at least [0071]; the generation of the depth grid/map for input into the neural network is considered a lower dimensional representation as a feature vector input which is derived from the point cloud data).

Regarding claim 12, Huang discloses all of the limitations of claim 1. Additionally, Huang discloses wherein the trained shared encoder comprises at least two deep network layers that each comprise a multilayer perceptron (see at least [0027], [0044], and [0060]; the trained neural network may be a deep neural network comprising multiple deep layers comprising perception capability (i.e., multilayer perceptron)).

Regarding claim 13, Huang discloses a system to jointly estimate a pose and a shape of an object perceived by an autonomous vehicle (see at least [0027] and [0035]; the objects and the speed/heading of the objects may be determined via an autonomous vehicle) comprising: 
a processor (see at least [0062]); and 
a non-transitory computer readable medium (see at least [0129]) comprising: 
data and program code collectively defining a neural network which has been trained to jointly estimate, for each of a plurality of objects, a pose and shape from incomplete point cloud data associated with that object (see at least [0052]-[0055] and [0064]; sparse (i.e., incomplete) point clouds are collected of one or more objects. Examiner notes that incomplete data is construed to include, for example, noisy data, sparse data, and data of a lower resolution), the neural network comprising a trained shared encoder, a trained pose decoder, and a trained shape decoder, and one or more programming instructions that when executed by the processor (see at least [0051] and [0071]-[0072]; the position (i.e., pose) and type of object (e.g., object shape such as that of a cross walk, stop sign, etc.) are determined via an encoder/decoder neural network), cause the processor to: 
receive point cloud data corresponding to the object, wherein the point cloud data is an incomplete point cloud representation of the object (see at least [0052]-[0055] and [0064]; sparse (i.e., incomplete) point clouds are collected of one or more objects. Examiner notes that incomplete data is construed to include, for example, noisy data, sparse data, and data of a lower resolution), 
inputting the point cloud data into the trained shared encoder (see at least [0061] and [0071]-[0072]; the point cloud data is input into the trained neural network (i.e., trained shared encoder)), 
outputting, by the trained shared encoder, a code representative of the point cloud data (see at least [0061] and [0071]-[0072]; high resolution point cloud data is output from the trained neural network (i.e., trained shared encoder)), 
generating, by the trained pose decoder, an estimated pose of the object based on the code, the estimated pose comprising at least a heading or a translation of the object (see at least [0035]; the object heading and position (i.e., pose) may be generated via the trained neural network), and 
generating, by the trained shape decoder, an estimated shape of the object based on the code, the estimated shape comprising an estimated point cloud representation of the object that is denser than the incomplete point cloud representation of the object (see at least [0052]-[0055], [0061], [0064], and [0071]-[0072]; sparse (i.e., incomplete) point clouds are collected of one or more objects. Examiner notes that incomplete data is construed to include, for example, noisy data, sparse data, and data of a lower resolution. The output is a higher resolution point cloud than what the input point cloud comprises).

Regarding claim 14, Huang discloses all of the limitations of claim 13. Additionally, Huang discloses wherein: 
the point cloud data is collected by the autonomous vehicle during navigation (see at least [0027]-[0028], [0041], and [0058]-[0059]; the point cloud data is collected via an autonomous vehicle during navigation); and the system further comprises programming instructions that when executed by the processor to: 
use the estimated shape and the estimated pose of the object to forecast a trajectory of the object in an environment of the autonomous vehicle (see at least [0048] and [0053]; the future movements of each object, based on the classification of the object which requires determining shape, and based on the heading/position (i.e., pose), are predicted (i.e., forecasted)), and
cause, based on the forecasted trajectory, the autonomous vehicle to take an action to avoid colliding with the object (see at least [0055]-[0057]; based on the prediction for each perceived object, a control plan is generated and executed).

Regarding claim 15, Huang discloses all of the limitations of claim 13. Additionally, Huang discloses programming instructions that when executed by the processor, cause the processor to use a LIDAR sensor to generate the point cloud data (see at least [0027]; the point cloud data may be gathered via a LIDAR sensor).

Regarding claim 16, Huang discloses all of the limitations of claim 13. Additionally, Huang discloses wherein the code is a lower dimensional representation of the point could data comprising a feature vector derived from the point cloud data (see at least [0071]; the generation of the depth grid/map for input into the neural network is considered a lower dimensional representation as a feature vector input which is derived from the point cloud data).

Regarding claim 24, Huang discloses all of the limitations of claim 13. Additionally, Huang discloses wherein the trained shared encoder comprises at least two deep network layers that each comprise a multilayer perceptron (see at least [0027], [0044], and [0060]; the trained neural network may be a deep neural network comprising multiple deep layers comprising perception capability (i.e., multilayer perceptron)).

Allowable Subject Matter
Dependent claims 5 and 17 along with the corresponding dependent claims 6-11 and 18-23, which depend from claims 5 and 17 respectively, contain subject matter which overcomes the prior art. However, each of claims 5 and 17 is rejected under at least one other statute, as discussed above, and each of claims 5 and 17 is dependent upon a rejected claim. The claims must be rewritten in independent form and overcome the above rejections to be allowed.
Each of claims 5 and 17 recites the limitation generating a trained pose decoder by using one or more codes generated by the trained shared encoder to train a pose decoder neural network while freezing one or more parameters associated with the trained shared encoder which, when combined with other claim limitations, renders the claims and their dependents novel over the prior art. Specifically, the prior art neither discloses nor teaches freezing or predetermining one or more parameters associated with the trained shared encoder and then using the corresponding codes generated by the trained shared encoder to train a pose decoder.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2020/0310370 which relates to a control system using an autoencoder to improve the quality of 3D data for interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663